Citation Nr: 1704056	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pinched nerves.

2.  Entitlement to an effective date earlier than June 14, 2004, for the grant of service connection for hepatitis C.

3.  Entitlement to a rating higher than 20 percent for hepatitis C.

4.  Entitlement to service connection for headaches.

5.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date prior to June 14, 2004 for the grant of service connection for PTSD.

9.  Entitlement to a compensable rating for right ear hearing loss.

10.  Entitlement to an effective date prior to March 30, 2005 for the grant of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  A December 2005 rating decision denied service connection for pinched nerves.  A July 2014 rating decision granted service connection for hepatitis C.  A January 2015 rating decision granted service connection for PTSD and right ear hearing loss.  A May 2015 rating decision denied service connection for headaches and hypertension.

In July 2009, the appellant testified during a videoconference hearing before an acting Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran was notified in June 2015 that the acting Veterans Law Judge who conducted his hearing is no longer employed by the Board, and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not submit a motion for a new hearing.

The claim for service connection for pinched nerves was previously before the Board in September 2009 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in December 2011, the Court issued a memorandum decision in which the Court vacated the decision.  

The Board remanded the matter in November 2012 for additional development.  The Board denied the claim in September 2015.  The Veteran appealed to the Court, and in August 2016, a Joint Motion for Remand vacated and remanded the matter.

The issues of entitlement to increased ratings for hepatitis C, PTSD, and right ear hearing loss; and entitlement to service connection for pinched nerves, headaches, and hypertension and earlier effective dates for PTSD and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for hepatitis C was received by VA on June 16, 2000.

2.  In November 2004, the RO denied for entitlement to service connection for hypertension.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.

3.  The evidence associated with the claims file since the November 2004 rating decision supports reopening the claim for hypertension.





CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 16, 2000, but no earlier, for the grant of service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2015).

2.  The November 2004 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The evidence received since the November 2004 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the earlier effective date claim and the claim to reopen, no further discussion of the duties to notify and assist is necessary.  

Effective Date for the Award of Service Connection for Hepatitis C

The Veteran contends that an effective date earlier than June 14, 2004 for service connection for hepatitis C is warranted.  For the reasons discussed below, the Board agrees with the Veteran.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (West 2015).  

Service connection for hepatitis C was granted in a July 2014 rating decision, effective June 14, 2004, based on the date of the Veteran's formal claim for hepatitis C.  In a July 2015 correspondence, the Veteran's representative asserted that an effective date of June 2000 should be assigned, based on the Veteran's claim on that date for service connection for "alcohol."  The representative contends that medical records submitted with the claim show abnormal liver function tests in July 2000.  Thus, the representative asserts that the proper effective date for the grant of service connection for hepatitis C is June 2000, because the RO should have inferred a claim for hepatitis C in June 2000.

The Veteran submitted a June 2000 claim for service connection for "knees, legs, back, head, posttraumatic stress, agent orange, alcoholic."  He also noted on his claim that he receives treatment for "alcohol problems."  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  He submitted treatment records with his claim which included a psychiatric evaluation providing a clinical diagnosis of alcohol dependence.  A VA treatment note of July 2000 describes the Veteran as having a "diagnosis of alcohol dependence/hepatitis C" and notes "hepatitis profile done 5/3/00 revealed + hepatitis C."  Thus, at the time of his June 2000 claim, the Veteran had a diagnosis of hepatitis C that was associated with alcohol dependence.  As the diagnosis of "alcohol dependence/hepatitis C" was rendered by a VA medical center, the evidence was in VA's possession at the time of the June 2000 claim.  

VA has a legacy of paternalism in its dealings with Veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and must extend a liberal reading to submission from the Veteran. Fanning v. Brown, 4 Vet. App. 225, 229 (1993). With these principles in mind the Board finds that the evidence is in equipoise on the question of whether the Veteran's June 2000 claim for "alcoholic" or "alcohol problems" encompassed a claim for service connection for hepatitis C.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of June 16, 2000, for the grant of service connection for hepatitis C, is warranted.  38 C.F.R. § 3.400.

New and Material Evidence to Reopen Service Connection for Hypertension

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The language of 38 C.F.R. § 3.156 (a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for hypertension was denied in a November 2004 rating decision.  The RO did not find that the Veteran had a current diagnosis of hypertension.  Medical evidence of record in November 2004 did not show a diagnosis of hypertension.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the November 2004 rating decision became final.

The evidence received since the November 2004 rating decision includes additional treatment records from the Social Security Administration which show a diagnosis of hypertension as early as May 2002, but do not indicate whether hypertension was present prior to that date.  This evidence is not cumulative and redundant of the evidence previously considered in November 2004, as the record did not reflect a diagnosis of hypertension at that time.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. 

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection for hypertension.  The appeal is granted to this extent.






ORDER

An earlier effective date of June 16, 2000, for the grant of service connection for hepatitis C is granted.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.


REMAND

The Veteran claims that he has a disability manifested by pinched nerves of the cervical and lumbar spine, and that his condition is related to service.  Pursuant to the August 2016 JMR, the Board is remanding the claim to obtain additional treatment records, and to provide the Veteran with a new VA examination to assist in determining whether he has a disability manifested by pinched nerves of the cervical and lumbar spine, and if so, whether any such disability is related to service.

Regarding the increased rating claim for hepatitis C, in a July 2015 correspondence, the Veteran's representative asserted that a separate evaluation is warranted under Diagnostic Code 7312 for cirrhosis of the liver.  A VA examination for hepatitis C was conducted in May 2011, in conjunction with his service connection claim.  A June 2013 medical opinion from Dr. A.A. opines that hepatitis is related to service, but does not discuss the level of severity of the Veteran's hepatitis C.  A May 2014 VA Disability Benefits Questionnaire did not provide a diagnosis of cirrhosis, but noted that imaging studies were not performed.  Due to the assertion that the Veteran's disability picture warrants a separate rating, and the lack of medical evidence for or against the claim for a separate rating, the Board finds that a new VA examination is necessary.

Regarding his claim for service connection for headaches, the Veteran stated in a November 1996 treatment record provided by the Social Security Administration that the "pain in my head... stop me from working in 1989."  The statement indicates that the Veteran's headache condition has been present since at least 1989.  A service treatment record of November 1969 shows that the Veteran complained of headaches.  More recent treatment records continue to show occasional complaints of headaches.  As the evidence reflects that the Veteran has a current headache condition that has been present since at least 1989, without evidence of when the condition had its onset, and that the Veteran had complaints of headaches in service, the Board finds that a VA examination with nexus opinion is necessary.  

Regarding his claim for service connection for hypertension, a March 1991 treatment record provided by the Social Security Administration notes that the Veteran has a history of hypertension.  The evidence does not show when hypertension was diagnosed.  Additionally, the Veteran has previously filed a claim for "service connection for Agent Orange," which the RO has denied on the basis that the Veteran did not claim a specific disability related to herbicide exposure.  His DD form 214 shows that he served in Vietnam, and was therefore presumptively exposed to herbicides.  Although his currently diagnosed hypertension is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis. The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Veteran submitted a January 2016 notice of disagreement to the ratings and effective dates assigned in a January 2015 rating decision which granted service connection for PTSD and right ear hearing loss.  He was not provided a statement of the case.  Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to increased ratings for PTSD and right ear hearing loss, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request complete treatment records from Dr. Stilletti and the Open Door Clinic in Ossining, NY.  

2.  After the above development has been completed, schedule the Veteran for a VA examination as to the etiology of any current cervical and/or lumbar spine pinched nerve disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  A complete rationale should accompany any opinion provided.  The examiner should provide opinions as to the following:

a.)  Is the Veteran's claimed "pinched nerves" of the cervical and lumbar spine a diagnosable condition, or is there an underlying diagnosis related to the Veteran's complaints of "pinched nerves"?

The examiner is asked to thoroughly explain the opinion in layperson's terms, and to provide the medical definition of "pinched nerves," to include citing appropriate medical literature in support of the opinion as to whether pinched nerves (or any underlying disability manifested by pinched nerves) is or is not a disability.

b.)  Whether it is as least as likely as not (50 percent probability or more) that any current disability manifested by pinched nerves of the cervical and lumbar spine had its onset in service, or is otherwise related to service.  

3.  After the above development has been completed, schedule the Veteran for a VA examination for a VA examination(s) to determine the current nature and severity of hepatitis C, to include any cirrhosis of the liver.  All necessary tests, including imaging studies, should be conducted.  The claims file must be sent to the examiner for review.  A complete rationale should accompany any opinion provided.

The examiner is requested to provide information as to the current nature, severity, and all symptoms of the Veteran's (a) Hepatitis C, and (b) cirrhosis of the liver.  

4.  After the above development has been completed, schedule the Veteran for a VA examination for a VA examination to assist in determining whether the headaches condition is related to service.  The claims file must be sent to the examiner for review.  A complete rationale should accompany any opinion provided.

The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current headache disability had its onset in service, or is otherwise related to service.  

5.  After the above development has been completed, schedule the Veteran for a VA examination for a VA examination to assist in determining whether hypertension is related to service.  The claims file must be sent to the examiner for review.  A complete rationale should accompany any opinion provided.

The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that hypertension had its onset in service, or is otherwise related to service, to include whether hypertension was caused or aggravated by exposure to Agent Orange during service. 

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

In rendering the opinion, the examiner should specifically comment on whether he or she finds the aforementioned studies linking hypertension to Agent Orange exposure persuasive, whether the Veteran has other risk factors that might be the cause of hypertension, and whether hypertension has manifested itself in an unusual manner.  

6.  Provide the Veteran with a statement of the case regarding the issues of entitlement to an initial rating in excess of 70 percent for PTSD, an effective date prior to June 14, 2004 for the grant of service connection for PTSD, an initial compensable rating for right ear hearing loss and an effective date prior to March 30, 2005 for the grant of service connection for right ear hearing loss.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

7.  Thereafter, the remanded claims should be readjudicated. If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


